PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pribble, Kelly
Application No. 15/635,274
Filed: 28 Jun 2017
For: MEDIA RECOVERY TECHNOLOGY

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed November 4, 2021.  

The petition is GRANTED.

On April 24, 2019, the Office mailed a Restriction Requirement, which set a shortened statutory period for reply of two (2) months from the date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). In the absence of receiving a timely and proper reply to the Restriction Requirement mailed on April 24, 2019, the application became abandoned on June 25, 2019. On November 4, 2019, the Office mailed a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant provided: (1) the required reply, (2) the petition fee, and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1714 for appropriate action by the examiner on the reply received on November 4, 2021.

Inquiries concerning this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET